Citation Nr: 9930752	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-01 752	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1943 to October 1945.

2.  On September 28, 1999, prior to the promulgation of a 
decision on this appeal, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in St. 
Petersburg, Florida, that the veteran died on 
August [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim and the 
claim is therefor dismissed.  38 U.S.C.A. § 7104(a) (West 
Supp. 1999); 38 C.F.R. § 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has been notified that the veteran died during the 
pendency of the appeal.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).



	(CONTINUED ON NEXT PAGE)



ORDER

The veteran's appeal on the issue of entitlement to an 
increased rating for post-traumatic stress disorder is 
dismissed.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 


